The judgment of the recorder was not authorized by the evidence, and the refusal of the judge of the superior court to sanction the petition for certiorari was error.
                        DECIDED OCTOBER 9, 1942.
Andrew Csiki was convicted in the recorder's court of the City of Moultrie of violating a certain ordinance of the city regulating the selling of, or the offering to sell, any goods, pamphlets, or other articles of value, "on any Saturday between the hours of 12:00 noon and 9:00 p. m. on any of the following congested sidewalks of said city. . ." (Here, four different sidewalks of the city were specified in the ordinance as being the prohibited areas for such selling or offer to sell.) The evidence as set forth in the petition for certiorari fails to show that the sale of the literature, or any offer to sell it by the defendant, occurred on a Saturday, or on any one of the sidewalks specified in the ordinance. It follows that his conviction was unauthorized, and that the refusal to sanction the petition for certiorari was error.
Judgment reversed. MacIntyre and Gardner, JJ., concur.